Citation Nr: 1818096	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  13-01 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a cervical spine disability with numbness of the upper extremities, to include as secondary to service-connected mechanical low back pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. An, Associate Counsel





INTRODUCTION

The Veteran had active service from December 1988 through August 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran initially requested a videoconference hearing before the Board but subsequently withdrew his request. See Statement in Support of Claim dated April 2015.  The hearing request is deemed withdrawn. 38 C.F.R. § 20.704(e). 
 
In January 2016, the Board reopened the claim of entitlement to service connection for cervical spine disability and remanded the claim for further development.  

The issue on appeal was most recently before the Board in August 2017 where it was again remanded for additional evidentiary development.  
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.   


FINDING OF FACT

The Veteran's diagnosed degenerative disc disease and degenerative joint disease of the cervical spine was not shown in service or for many years thereafter, and has not been found to be etiologically related to service or a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for cervical spine disability have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran, nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Further, a review of the claims file shows that there has been substantial compliance with the Board's prior remand directives and thus, no further action in this regard is warranted. See Stegall v. West, 11 Vet. App. 268 (1998).  Under these circumstances, the Board concludes that appellate review may proceed without prejudice to the Veteran.

The Board has thoroughly reviewed all the evidence of record in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2017).  In addition, for a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis if the disability is manifest to a compensable degree within one year of discharge from service. 38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R.
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310(b).

The Veteran asserts that his cervical spine disability is etiologically related to service or to his service-connected mechanical low back pain.

Initially, the Board notes that the existence of a present disability is established through the Veteran's medical treatment records produced during the course of his appeal. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  VA treatment records reflect that the Veteran was diagnosed with degenerative disc disease and degenerative joint disease of the cervical spine. See VA examination reports of February 2016 and October 2017.  

The Board also finds that there is an in-service component to the extent that the Veteran states that he injured his low back and shoulder in service when he fell 40 feet from a ladder.  He also attributes his current neck disability to his back injury and neck pain which had onset in service. 
	
The Board will next address the question of whether the evidence demonstrates that the Veteran's diagnosed degenerative disc disease and degenerative joint disease of the cervical spine is related to service.  As the determinative issue involves the etiological connection between service and the current disability, competent medical evidence is required.
 
In this regard, the Board finds the collective VA medical opinions of February 2016 and October 2017 highly persuasive and the most probative medical evidence of record.  

The February 2016 VA physician found that a nexus was not established for the Veteran's current cervical spine disability with service.  Specifically, the examiner remarked "nearly normal cervical spine exam" with X-rays revealing "mild degenerative joint disease consistent with age 50."   The examiner pointed out that the original report of the 40 foot fall showed no indication of a neck injury and that the February 1994 examination report showed no neck problems.  In fact, the examiner noted that consistent neck problems were first encountered "a few years ago."  Based on the evidence cited, the examiner concluded that the Veteran's current diagnosed neck condition was less likely incurred in or related to an injury in the service.  

Further, the examiner opined that the Veteran's current diagnosed condition is less likely proximately due to or the result of his service-connected mechanical low back pain.  In a well-reasoned analysis, the examiner stated that "for a back condition to cause excessive stress on the neck there would have to be a deformity such as kyphosis or scoliosis in the back and none such exists."  Rather, the examiner found near normal low back exam with X-rays showing minimal involvement.  The examiner further commented that "such a mobile back would not produce excessive stresses on the neck" that the neck condition was consistent with age 50.  Based on the above rationale, the examiner concluded that it is less likely than not that the back condition would aggravate the neck condition. 

Likewise, the Board finds the October 2017 VA medical opinion significantly probative to support the conclusion that the Veteran's current cervical spine disability is not etiologically related to service or service-connected low back pain.  Citing to a thorough review of the Veteran's claims file and medical records, the examiner found the absence of records to support that the Veteran had cervical spine injury while in service.  Notably, the examiner pointed out that as "the Veteran's other orthopedic problems are amply documented, so it is reasonable to assume that any cervical complaints with onset during service would be as well, especially if due to a severe fall."  Rather, the examiner concluded that the Veteran's current cervical degenerative conditions are more likely due to "typical senescent wear and tear over time since discharge."  With regard to the finding that the current condition was not aggravated by service-connected low back pain, the physician explained that "there is no anatomic or biomechanical rationale to support the veteran's lumbar spine condition as etiology for his cervical degenerative changes."  Additionally, the physician found no evidence of cervical condition worsening beyond its natural progression by service connection lumbar spine.    

In view of the above, the Board finds that there is simply no competent medical evidence of record to support a finding that the Veteran's current cervical spine disability diagnosed as degenerative disc disease and degenerative joint disease had onset in service, or that the condition is related to or caused by his service-connected mechanical low back pain.  The Board observes that the 2016 and 2017 VA medical opinions are based on a comprehensive review of the Veteran's claims file, consideration of lay evidence of record, and provide well-grounded rationale to support the examiner's conclusions.  The opinions in particular provide substantial reasoning and explanation as to why the Veteran's current disability is not etiologically related to his active service or service-connected disability.  The opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position. Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  Accordingly, the Board finds great probative value in the collective VA medical opinions of February 2016 and October 2017.  

After weighing all the evidence of record, the Board further observes that the February 2016 and October 2017 VA medical opinions stand uncontradicted by any other evidence found in the record and is significantly probative in determining whether the Veteran has substantiated his claim for service connection.  

As to the Veteran's reports of having onset of symptoms since service, the Board observes that the Veteran's subjective complaints are not supported by objective medical evidence.  Significantly, although the Veteran's service treatment records document a fall in August 1992, the injuries noted were to his knees, back, and left shoulder.  The Veteran did not complain of any problems regarding his neck.  Furthermore, the Board notes that private treatment records of April 2011 indicate that the Veteran complained of neck pain extending to his shoulder and reported a motor vehicle accident in February 2011.  Therefore, the Board ascribes heightened credibility to the statements made at the time of treatment and finds the Veteran's recent recollections made in connection with his pending claim for VA benefits less probative. See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

The Board has also considered whether the presumption of service connection has been established under 38 C.F.R. § 3.303(b).  Although degenerative joint disease and degenerative disc disease may be considered a chronic disease for VA purposes, arthritis was not clinically shown to a compensable degree within one year following the Veteran's discharge from service. 38 C.F.R. § 3.307(3).  There is also no persuasive credible lay evidence that arthritis manifested to a compensable degree within one year following the Veteran's discharge from service. Id.  Medical records within one year of following service do not reflect any problems related to arthritis or affecting his bones or joints.  There is further no evidence indicating chronic disabling conditions.  Accordingly, service connection for arthritis on a presumptive basis has not been shown and therefore, not warranted. 38 C.F.R. §§ 3.303(b), 3.307.  

Lastly, the Board acknowledges the Veteran's contentions that his current neck disability is related to service or his service-connected disability.  While the Veteran is competent to report symptoms observable to a layperson, such as pain, to the extent that he seeks to establish a nexus between a current disability and service or service-connected low back pain, the Board finds lay witnesses are not competent to opine on such medical questions of etiology as this requires medical expertise. See Davidson v. Shinseki, 581 F.3d 1313 (2009).  For this purpose, the Board finds the Veteran's statements not competent medical evidence.  Therefore, his assertions of etiology, standing alone, have little probative value and the Board assigns more weight to the medical opinion provided by the VA examiners.  

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for cervical spine disability with numbness of the upper extremities, to include as secondary to service-connected mechanical low back pain.  The benefit-of-the-doubt doctrine is not for application, and the claims must be denied. See 38 U.S.C § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a cervical disability is denied. 



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


